Citation Nr: 0724772	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to sevice connection for poliomyelitis, left 
foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel







INTRODUCTION

The veteran had active duty service from August 1961 to June 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Seattle, 
Washington Regional Office (RO) of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records reflect a notation at enlistment 
that the veteran had polio at approximately 5 years of age.  
He had surgery for ligament repair in his left leg at around 
that time too.  It is further noted that he exhibited no limp 
or disability.  He had loss of dorsiflexion in his left great 
toe.  The veteran was judged qualified for enlistment.  

In September and October of 1961, the veteran was seen for 
pain and drawing of his left toe.  The record noted that he 
was limping.  In November 1961, he was put on a physical 
profile because of residual weakness in his left foot due to 
his polio.  The assignment limitations indicated that he 
should not be marching over rough terrain, not engage in 
prolonged marching or standing, and not squat or do deep knee 
bends.  The residual weakness was noted as temporary.  When 
seen again for his follow-up in April 1962, the veteran's 
condition of residual weakness was noted as permanent.  The 
same limitations were recommended.  In contrast to the 
enlistment exam, the discharge examination noted that he 
"now has abnormal gait on left with loss of strength in 
dorsiflexors of foot and great toe."  

In support of his claim, the veteran submitted a statement in 
September 2003 in which he said that he had been suffering 
from pain in his leg for years but that he had been told by 
service "doctors" that he would have to live with it.  He 
stated that he was able to play sports when he joined but not 
again after service and that it hurt to walk and stand.  He 
has "lived with the pain" and had not seen doctors since 
service because he had been told by the service doctors that 
it would be in vain.  

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 C.F.R. § 3.306.

Under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA 
has a duty to request an examination when there is: 1) 
competent evidence of current disability,
2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, 3) an indication that a disability or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but, 4) insufficient competent medical evidence 
on file to make a decision on the claim.

In light of the law and the circumstances of this case, the 
Board has concluded that further development is required.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should request an opinion and a 
review of the record by a neurologist.  The 
examiner should determine whether the there 
was an increase in severity of poliomyelitis 
during service.  If there was an increase in 
severity, the examiner should determine 
whether the increase was due to natural 
progression of the pre-service pathology.

(The AOJ is at liberty to optain an 
examination from a neurologist if deemed 
necessary.) 

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



